Citation Nr: 0516562	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-03 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim for service connection for a chronic respiratory 
disorder, including asbestosis and silicosis.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from February 1959 to 
August 1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2003 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a video-conference hearing at the RO 
before the undersigned acting veterans law judge in November 
2004.  A transcript of the hearing is of record.

The de novo review of this claim is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.	In a March 1998 decision, the Board denied entitlement to 
service connection for asthma and a lung disability, 
including residuals of pneumonia.  

2.	Evidence received subsequent to the March 1998 decision of 
the Board when considered with evidence earlier of record, is 
so significant that it raises a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

1.  The March 1998 Board decision denying service connection 
for lung (chronic respiratory)disability is final.  38 
U.S.C.A. § 7104(b) (West 1991 & West 2002); 38 C.F.R. § 
20.1100 (1997 & 2004).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for chronic 
respiratory disability. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for asthma and a lung disability, 
including residuals of pneumonia was previously denied by the 
Board in a March 1998 decision.  That decision is final.  38 
U.S.C.A. § 7104(b) (West 1991 & West 2002); 38 C.F.R. § 
20.1100 (1997 & 2004).  Although the veteran's current claim 
is for service connection for a chronic respiratory disorder 
primarily due to asbestos and silica exposure, this is 
considered to be part and parcel of the prior claims that 
were previously denied by the Board.  McGraw v Brown, 7 Vet. 
App. 138 (1994).  A prior decision of the Board is final, 
with the exception that a  veteran may later reopen his claim 
if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.  Therefore, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the Board's 1998 denial of 
service connection for a respiratory disorder includes the 
service medical records that showed that the veteran was 
treated for hoarseness, a cough and rales in the right base 
of the lung.  The hospital treatment records noted a history 
of pneumonia, but a chest X-ray study was negative.  
Additional treatment records show that the veteran was 
treated for hoarseness and symptoms of chest pain with 
coughing and for asthma later in his period of service and on 
examination for separation from active duty the veteran 
reported on his medical history form that he had had 
complaints of asthma.  The examining physician noted that the 
veteran exhibited mild seasonal asthma.  Post-service medical 
treatment records, dated in 1995, show that the veteran was 
treated for chronic obstructive pulmonary disease (COPD).  
The Board found that, while the veteran had presented 
competent medical evidence of the current existence of a lung 
disorder, including asthma, he had not presented such 
evidence of a nexus between his currently manifested COPD and 
any inservice injury or disease.  

The veteran applied to reopen his claim for service 
connection for a respiratory disorder, specifically 
asbestosis and silicosis in May 2003.  In connection with 
this application, the veteran has submitted statements from 
private physicians who have rendered opinions that he now has 
manifestations of respiratory disorders that are compatible 
with asbestosis and silicosis.  He testified at two hearings 
on appeal, the second of which was before the undersigned.  
On those occasions, he noted that he had worked with a 
specific type of truck, known as an erector, which moved 
Corporal Missiles.  Review of his service records discloses 
that his military occupational specialty was, in fact, in 
this area.  He gave credible testimony to the effect that the 
electric motors utilized by the erector to position its 
missile load used asbestos brake pads that wore constantly 
creating a fine dust in the area where the veteran was 
breathing.  The veteran further testified that his duties 
included maintaining the breaks on this vehicle, thus 
bringing him into close contact with asbestos fibers.  
According to M21-1, Part VI, 7.21(b)(1), some of the major 
occupations involving exposure to asbestos include 
manufacture and servicing of friction products such as clutch 
facings and brake linings.

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds medical statements of the private 
physicians that document the presence of asbestosis and 
silicosis as well as the credible testimony of the veteran at 
his hearings on appeal constitutes new and material evidence 
such that the prior denied claim may be reopened.  To this 
extent, the appeal is granted.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for a chronic respiratory disorder and a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for a chronic respiratory disorder is granted.  


REMAND

The evidence of record includes a March 1999 opinion from 
L.J. Castiglioni, M.D., which diagnosis the veteran as having 
asbestosis.  Dr. Castiglioni indicated, however, that he had 
only reviewed the veteran's medical records and had no 
physically examined him.  An April 2002 statement from G.H. 
Martindale, M.D., diagnosis the veteran as having silicosis.  
While Dr. Martindale appears to have examined the veteran as 
well as review the medical records, there is no evidence that 
the veteran's complete claims file was reviewed, to include 
his service medical records.  Moreover, the Board notes that 
a report of a VA chest X-ray taken in July 2004 contains no 
findings referring to asbestosis or silicosis.  

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2004).  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In this 
case, the Board believes that a medical opinion is necessary 
in order to determine the nature and etiology of any current 
respiratory disability.

In light of the above, this case is REMANDED to the RO for 
the following development:

1. The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
any respiratory disability.  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.

2.  The RO should schedule the veteran 
for a VA examination(s) to determine the 
nature and etiology of any respiratory 
disability.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the 
examiner(s) prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

Based upon the examination results and a 
review of the claims folder, the 
examiner(s) should provide an opinion as 
to whether there is a 50 percent chance 
or greater (as likely as not) that any 
chronic respiratory disability including 
asbestosis and silicosis, is 
etiologically related, to include 
exposure to brake pads during service. 
The examiner(s) should attempt to 
reconcile his or her opinion from the 
March 1999 statement from Dr. Castiglioni 
and April 2002 statement from Dr. 
Martindale.  The rationale for all 
opinions expressed must also be provided.

3.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the July 2004 
SSOC, and discussion of all pertinent 
laws and regulations, including, but not 
limited to the VCAA and the old and the 
revised rating criteria for disabilities 
of the spine.  Allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


